This case was affirmed, after setting aside an order dismissing the appeal. Appellant filed a motion for rehearing and in conjunction therewith asked for a writ of certiorari to perfect the record, alleging that a number of material and proper parts of the record had been omitted by the clerk of the trial court in the preparation of the transcript herein. Appellant's request for certiorari was granted, the writ issued, and there appears now in the record what may be denominated a supplemental transcript. This has been carefully examined. Neither in the original transcript nor in the supplemental does there appear any bill of exceptions to any action taken by the learned trial judge either in the acceptance or rejection of testimony, or in any matter of procedure. The facts in this case appear to amply support the conclusion reached by the jury. We are unable to give effect to any of the matters set up in the motion for rehearing which do not appear from the record.
The motion for rehearing will be overruled.
Overruled.
         APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.